 

Exhibit 10.7

 

 

 

 

 

 

AMENDED EMPLOYMENT AGREEMENT

 

AMENDED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 1st day of
April, 2011, between Forward Industries, Inc., a New York corporation having its
principal offices at 3110 Main St., Suite 400, Santa Monica, CA 90405 (the
“Company”), and James O. McKenna, residing at 6771 Wandermere Rd., Malibu, CA
90265 (“Executive”).

RECITALS:

Executive is employed as the Company’s Chief Financial Officer/Treasurer
pursuant to an employment agreement with the Company dated as of August 10, 2010
(the “Prior Agreement”), and the Company has elected to move its executive
offices from Pompano Beach, Florida to Los Angeles, California.

The Company and Executive wish to amend the Prior Agreement and secure
Executive’s services upon the terms and conditions set forth in this Agreement,
with effect from the date hereof.

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which the parties hereby acknowledge, the
parties agree as follows:

1.         EMPLOYMENT TERM; PRIOR AGREEMENT

Upon execution hereof, this Agreement shall become effective and the Prior
Agreement shall be null and void and of no further force or effect whatsoever. 
The term of employment hereunder (the “Term”) shall commence on the date hereof
and, unless earlier terminated in accordance with the terms of this Agreement,
expire December 31, 2012.  Upon expiration of the Term, this Agreement shall be
automatically renewed for successive terms of one year each; provided, however,
that if either party provides written notice to the other party of its or his
determination not to so renew not later than 90 (ninety) days prior to the
expiration of the Term, or any renewal thereof, as the case may be, this
Agreement and Executive’s employment shall terminate at the end of the Term or
such renewal term, as the case may be.  In the event that the Company is the
party giving notice of non-renewal, such termination shall be characterized as
without Cause and governed by the terms of Section 5.

 

 

--------------------------------------------------------------------------------

 


 

 

  

2          EMPLOYMENT DUTIES AND SERVICES

 

(a)        On the terms and conditions herein set forth, the Company hereby
employs Executive as its chief financial officer, treasurer, and assistant
secretary for the term of this Agreement and any renewal(s) thereof, and
Executive hereby accepts such employment.  Executive shall perform such duties
and responsibilities of a chief financial officer and treasurer nature for the
Company as shall be consistent with the provisions of the Company’s By-laws in
effect from time to time and as are customary for a chief financial officer and
treasurer of corporations of similar size and business as the Company, subject
to the direction of the Company’s President (chief executive officer), or in his
absence, the Board of Directors of the Company (the “Board”).  Executive shall
serve the Company faithfully and to the best of his ability and shall devote his
full business time and attention to the business and affairs of the Company,
subject to reasonable absences for vacation and illness in accordance with
Company policies.  Executive shall not engage, directly or indirectly, in any
other business or occupation during the Term and any renewal.

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Nothing in this Agreement shall preclude the Executive from (i)
engaging in personal investment activities for himself and his family, (ii)
accepting directorships unrelated to the Company, subject to the prior, written
approval of the Nominating and Governance Committee of the Board (“Nominating
and Governance Committee”), (iii) engaging in charitable and civic activities,
and (iv) engaging in such other limited activities on behalf of family interests
as may be approved by the Nominating and Governance Committee, so long as any
one or more such outside interests set forth in clauses (i), (ii), (iii), and
(iv) hereof do not interfere with or affect the performance of his duties or
responsibilities hereunder.

(c)        Unless otherwise agreed in writing by the Company and Executive, the
performance of Executive’s services during the term of this Agreement shall be
rendered at the principal executive offices of the Company, subject to such
travel in furtherance of Executive’s performance of his duties hereunder as the
business of the Company may require.

 3.         COMPENSATION AND EXPENSE REIMBURSEMENT

                              (a)        Salary.  Executive shall be entitled to
receive for all services rendered by Executive in any and all capacities in
connection with his employment hereunder a salary (as it may be adjusted,
“Salary”) at the rate of $225,000 per annum, payable in equal installments in
accordance with the prevailing practices of the Company (but not less frequently
than monthly).                                                     
                                                                                                                           

 

--------------------------------------------------------------------------------

 


 

 

 

 

                                                             (b)        Bonus;
Calculation and Payment.  The Executive shall be eligible to receive a (“Bonus”)
with respect to each full fiscal year or part thereof (except to the extent
expressly provided in Section 3(b), 4, 5, or 6(b) hereof) in respect of his
employment hereunder, as set forth in this Section 3.  The amount of Bonus, if
any, that Executive is eligible to earn in any fiscal year during the Term
hereof pursuant to this Section 3(b) shall be based on the terms of the bonus
plan that the Compensation Committee (the “Compensation Committee”)  of the
Board adopts, from year to year. The Executive’s participation in such bonus
plan shall be at a level commensurate with the Executive’s current position or
any more senior position(s) to which Executive may be appointed. 

 

Bonus compensation, if any, payable in respect of any fiscal year or part
thereof shall be payable to Executive no later than the tenth (10th) business
day after the date on which the Company’s audited financial statements relating
to such fiscal year are first filed with the Securities and Exchange Commission
(the “Commission’) pursuant to Section 13 or 15(d) under the Securities Exchange
Act of 1934 (“Exchange Act”). If Executive is otherwise entitled to payment of a
Bonus pursuant to this Section 3(b) and the terms of this Agreement but has not
served as an employee for the full fiscal year in respect of which such Bonus is
payable, Executive, or his estate, shall be entitled to payment, at the time
specified in the next preceding sentence, of a ratable portion of such Bonus to
which he or his estate is entitled, based on the ratio that the actual number of
days in such fiscal year during which he served as an employee pursuant to this
Agreement and is so entitled bears to 365; provided, however, that no Bonus
(pro-rated or otherwise) shall be payable in respect of a fiscal year during
which Executive is employed hereunder solely for the first fiscal quarter
thereof because of expiration of the Term, or any renewal thereof as a result of
notice of non-renewal furnished pursuant to Section 1; and provided, further,
that if Executive’s employment was terminated as a result of notice (not
withdrawn) pursuant to Section 4, Termination for Cause, he shall not be
entitled to any Bonus compensation in respect of the fiscal year during which
the actions giving rise to Cause took place, or such notice of termination was
given or during which such termination becomes effective.  

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)       Expenses.  Executive will be reimbursed for all reasonable and
necessary expenses incurred by Executive in carrying out the duties contemplated
under this Agreement, in accordance with Company practices and procedures in
effect from time to time, as such practices may be changed from time to time by
the Board.  Executive shall be reimbursed for the expense of operating an
automobile (maintenance, gas, tolls and insurance only) for Executive’s use in
connection with the discharge of his duties under this Agreement, the maximum
amount of which reimbursement shall be determined by the Compensation Committee
and shall be includible in Executive’s W-2 statements and be subject to
applicable income tax withholding regulations.

(d)        Relocation Reimbursement.  The Company shall reimburse Executive’s
reasonable, documented out-of-pocket costs incurred in his relocation to the Los
Angeles, CA area from his Florida residence, including the following: (i)
shipping of furniture and other personal possessions from Florida to Los
Angeles; (ii) economy fare transportation from Florida to California for
Executive and his family; and (iii) current, monthly net rental expense in
respect of Executive’s lease of his Mill Creek Drive, Palm Beach Gardens, FL
residence, commencing with April rent until the earlier of lease expiration in
August 2011 or the date of early lease termination.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(e)        Housing Allowance.  Executive shall be entitled to a housing
allowance of $7,500 per month, or $90,000 per annum, based on documented lease
expense provided by Executive in respect of his California residence, to assist
in defraying the increase in housing costs to be incurred by Executive with his
relocation to the Los Angeles, CA area.  The allowance shall be phased out over
time if, as, and to the extent that Executive’s base salary increases, in
accordance with Schedule 1 [annexed hereto][for purposes of Board review: it
will be removed as part of the filing] approved by the Compensation Committee. 
Such allowance may include advance rent required to be paid by Executive under
the terms of lease of his Malibu, CA residence.  

 (f)       Benefits.  Executive shall be entitled to participate in all group
health and other insurance programs and all other fringe benefit (including
vacation) and retirement plans (including any 401(k) plan) or other compensatory
plans that the Company may hereafter elect to make available to its executives
generally on terms no less favorable than those provided to other executives
generally, provided Executive meets the qualifications therefor.  The Company
shall not be required to establish any such program or plan, except to the
extent expressly set forth in this Section 4.

 

(g)        Withholding.  All payments required to be made by the Company
hereunder to the Executive shall be subject to the withholding of such amounts
relating to taxes and other governmental assessments as the Company may
reasonably determine it should withhold pursuant to any applicable law, rule or
regulation.

(h)        IRC§409A.      Executive and the Company agree that the provisions of
this Agreement shall be construed and implemented, and any deferrals and
elections shall be made, in order to comply with Internal Revenue Code Section
409A, as it may be amended, and the rules and regulations issued thereunder from
time to time.

4.          TERMINATION BY THE COMPANY FOR CAUSE

(a)        The Board of Directors may, by written notice given at any time
during the Term, or any renewal thereof, terminate the employment of Executive
for cause, the cause to be specified in reasonable detail in such notice.  For
purposes of this Agreement, “cause” shall mean Executive’s:

 

--------------------------------------------------------------------------------

 


 

 

 

 

            (i) willful misconduct in connection with the performance of any of
his duties or services hereunder, including without limitation (1)
misappropriation or improper diversion of funds, rights or property of the
Company or any subsidiary of the Company ("Subsidiary"), or (2) securing or
attempting to secure personally (including for the benefit of any family member,
or person sharing the same household, or any entity (corporate, partnership,
unincorporated association, proprietorship, limited liability company, trust, or
otherwise) in which Executive has any economic or beneficial interest) any
profit or benefit in connection with any transaction entered into on behalf of
the Company or any Subsidiary unless the transaction benefiting the entity has
been approved by the Board upon the basis of full disclosure of such benefit, or
(3) material breach of (x) any covenant contained in this Agreement or (y) the
Company’s Insider Trading Policy or Code of Business Conduct and Ethics, as in
effect from time to time, or (4) any other action in violation of Executive's
fiduciary duty owed to the Company or  Executive's acting in a manner adverse to
the interests of the Company and for his own pecuniary benefit or that of a
family member (or member of his household) or any entity (as described in clause
(i)(2) of Section 4(a) above) in which he or any such person has an economic or
beneficial interest; or (5) Executive's failure to cooperate, if requested by
the Board, with any investigation or inquiry into his or the Company's business
practices, whether internal or external;

            (ii) willful failure, neglect or refusal to perform his duties or
services under this Agreement, which failure, neglect or refusal shall continue
for a period of 30 days after written notice thereof shall have been given to
the Executive by or on behalf of the Board ; and/or

            (iii) conviction of, or nolo contendere or guilty plea in connection
with, a felony. 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Termination for cause under clause (i) or (iii) of paragraph (a) of
this Section 4 shall be effective immediately upon the giving of such notice; if
notice of termination for cause relates to clause (ii) of paragraph (a) of this
Section 4, termination shall be effective on the thirtieth (30th) day after the
notice referred to in the first sentence of this Section 4 is given to
Executive, unless the Executive shall have, prior to such thirtieth (30th) day,
cured the alleged cause to the satisfaction of the Board, in which case the
Board shall so notify Executive and such cause shall be deemed to no longer
exist; provided, however, that if the Board concludes that Executive’s willful
failure, neglect, or refusal to perform has resulted in material damage to the
Company or its reputation that is not capable of being remedied, termination
shall be effective immediately upon giving of notice. 

For purposes of this Agreement, an act or failure to act on the Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of the Executive.

(c)        Upon termination of employment by the Company for Cause, the
Executive shall be entitled to receive, and his sole remedies under this
Agreement shall be:

(i) any earned and unpaid Salary accrued through the date of termination for
Cause, payable in a lump sum not later than 15 days following Executive’s
termination of employment;

(ii) compensation for any unused personal holidays and unused vacation days
accrued in the fiscal year in which termination occurs through the date of
termination, payable as in clause (i) of this Section 4;

(iii) except for any Bonus compensation (for which Executive shall not be
eligible), any unpaid benefits accrued through the day immediately prior to the
date of termination that may be due the Executive under any employee benefit
plans or programs of the Company, payable in accordance with the terms of such
plans or programs, together with any documented, unreimbursed business expenses,
payable in accordance with Company policies; and 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 (iv) any stock options, grants of Common Stock, restricted share grants or
other benefits under any of the Company’s compensation plans that were vested as
of 5:00 PM on the date immediately prior to the date of termination in
accordance with the terms of such plans and any applicable plan agreements with
Executive, provided, however, that any vested but unexercised stock options may
not be exercised on or after the effective date of termination.   

(d)        Termination of Executive’s employment under this Section 4 shall be
in addition to and not exclusive of any other rights and remedies that the
Company has or may have relating to Executive with respect to the facts and
circumstances pertaining to such termination.

5.         TERMINATION BY EXECUTIVE FOR GOOD REASON OR TERMINATION WITHOUT CAUSE

(a)        In the event Executive terminates his employment under this Agreement
for Good Reason (as hereinafter defined), or in the event Executive’s employment
is terminated without Cause (for the avoidance of doubt, termination without
cause shall include Company notice of non-renewal to be effective at the end of
the employment term, or any renewal thereof), which termination shall be
effective as of the date specified by the Company in written notice delivered to
Executive not fewer than 15 days prior to the date of termination) other than
due to death or Disability (as hereinafter defined), the Executive shall be
entitled to receive, and his sole remedies under this Agreement shall be:

(i) any earned and unpaid Salary accrued through the date of termination,
payable in a lump sum not later than 15 days following Executive’s termination
of employment;  

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(ii) Salary, at the annualized rate in effect on the date of termination of
Executive’s employment (or, in the event a reduction in Salary is a basis for
termination for Good Reason, then the Salary in effect immediately prior to such
reduction), equal to the amount of salary payable for a period of one year
following such termination, payable in a lump sum not later than 15 days
following termination of employment;

(iii) compensation for any unused personal holidays and unused vacation days
accrued in the fiscal year in which termination occurs through the date of
termination, payable as in clause (i) of this Section 6;

(iv) except in the case of the Company giving notice of non-renewal at the end
of the Term (or any renewal thereof), the ratable amount of Bonus, if any, to
which Executive would otherwise have been entitled in the current fiscal year
but for termination under this Section, payable at the time specified in Section
3(b);

(v) any unpaid benefits accrued through the day immediately prior to the date of
termination that may be due the Executive under any employee benefit plans or
programs of the Company, payable in accordance with the terms of such plans or
programs, together with any documented, unreimbursed business expenses, payable
in accordance with Company policies;

(vi) any stock options, grants of Common Stock, restricted share grants or other
benefits under any of the Company’s compensation plans that were vested as of
5:00 PM on the date immediately prior to the date of termination, which may be
exercised (in the case of options) or delivered (in the case of restricted
stock) in accordance with the terms of such plans and any applicable plan
agreements with Executive; and

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(vii)      Executive’s reasonable, documented out-of-pocket costs incurred in
connection with a relocation of his primary residence back to Florida (of the
type set forth in clauses (d)(i) and (ii) of Section 3 of this Agreement, plus
leasehold rent in respect of his California residence not to exceed 12 months of
such rent actually incurred (and not refunded or netted, directly or indirectly)
subsequent to the notice referred to in the following proviso; provided,
however, that the expenses enumerated in this clause (vii) shall be payable to
Executive only if notice of termination for Good Reason or without Cause is
given (and not subsequently withdrawn in accordance with the terms of this
Agreement) within the first 36 months after the date hereof.

(b)        Termination by the Executive for Good Reason shall be effected by his
giving prior written notice to the Company, in which case this Agreement shall
terminate on the date specified in such notice; provided, however, that such
notice shall specify (i) in reasonable detail the circumstances or event
asserted as the basis for termination for Good Reason and (ii) a date of
termination that shall be at least thirty (30) days after the date of delivery
of such notice; and provided, further, that the Company shall have the right
during such thirty (30) day period to remedy the circumstances or event giving
rise to the notice of termination for Good Reason prior to the date specified in
such notice, in which case no right of termination or other right shall exist
under this Section.  . 

(c)        For purposes of this Agreement, the term “Good Reason” shall mean:

(i) the assignment to Executive without his written consent of any duties or
title inconsistent in any material respect with Executive’s position (including
employment status, titles (including without limitation that of Chief Financial
Officer) and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2 of this Agreement or any other action by the Company
that results in a material diminishment in such positions, status, titles,
authority, duties, or responsibilities, other than such assignment or other
action that is remedied by the Company prior to the date of termination
specified in the written notice from Executive:  

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(ii) a decrease in annual Salary rate or reduction in level of employee benefits
that Executive currently receives or entitlement to Bonus (subject always to the
discretion of the Compensation Committee to fix Target and define the formula
under which Executive may be eligible to receive Bonus);

(iii) failure to accord Executive equal treatment in respect of
responsibilities, reporting obligations and other matters reflected in clause
(i) above, in respect of benefits generally, with any other executive officer
having the same or similar positions; 

(iv) direction that performance of Executive’s responsibilities under this
Agreement shall be performed at a location (at the Company’s principal executive
offices or otherwise) more than 30 miles distance from the location of the
Company’s current executive offices in Santa Monica, California.

(v) any failure by the Company to perform any material obligation under, or its
breach of a material provision of, this Agreement that is not cured within the
30-day notice period referred to above; or

(vi) failure of a Successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would have
had there been no Successor. 

6.         TERMINATION FOR  DEATH OR DISABILITY

(a)       Executive’s employment shall terminate immediately upon his death or
Disability (as hereinafter defined).  Upon such termination, the Executive, his
estate, or his beneficiaries, as the case may be, shall be entitled to receive,
and their sole remedies under this Agreement shall be:

(i) subject to Section 6(b), any earned and unpaid Salary accrued through the
date of termination, payable in a lump sum not later than 15 days following
Executive’s termination of employment;

 

--------------------------------------------------------------------------------

 


 

 

 

 

(ii) subject to Section 6(b), compensation for any unused personal holidays and
unused vacation days accrued in the fiscal year in which termination occurs
through the date of termination, payable as in clause (i) of this Section 6;

 

(iii) subject to Section 6(b), the ratable amount of Bonus, if any, to which
Executive would otherwise have been entitled in the current fiscal year to the
date of termination under this Section, payable at the time specified in Section
3(b);

(iv) any unpaid benefits accrued through the date of termination that may be due
the Executive under any employee benefit plans or programs of the Company,
payable in accordance with the terms of such plans or programs, together with
any documented, unreimbursed business expenses, payable in accordance with
Company policies; and

(v) any stock options, grants of Common Stock, restricted share grants or other
benefits under any of the Company’s compensation plans that were vested as of
5:00 PM on the date immediately prior to the date of termination, which may be
exercised (in the case of options) or delivered (in the case of restricted
stock) in accordance with the terms of such plans and any applicable plan
agreements with Executive.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        For purposes of this Agreement, the term “Disability” shall mean any
disability, illness, or other incapacity that prevents Executive from performing
services as contemplated by Section 2, for 120 or more consecutive days or for
180 days in any consecutive 12-month period.  In such event, the Company shall
have the right to terminate this Agreement upon 10 days’ prior written notice to
Executive. During the period of any such disability, illness, or incapacity, (i)
the obligation of the Company to pay Salary to Executive pursuant to Section 3
shall be reduced to the extent of any amount received by Executive pursuant to
any disability insurance policy maintained and paid for by the Company, and (ii)
no bonus compensation or other employee benefits shall accrue or be earned, or
count toward proration.  Termination under this Section shall not prejudice any
rights of Executive under disability policies being maintained by the Company
for Executive under the terms of this Agreement, if any.

 

7.         OBLIGATIONS UPON TERMINATION, ETC.

(a)        Upon the termination of employment for any reason hereunder, all
provisions of this Agreement shall terminate except for Sections 7, 8, 9 and 10
of this Agreement and the provisions contained in Exhibit I hereto, the terms of
which shall survive such termination, and the Company shall have no further
obligation to Executive hereunder, except as herein and therein expressly
provided.  The Company shall comply with the terms of settlement of all deferred
compensation arrangements to which Executive is a party in accordance with his
duly executed deferral election forms. 

(b)        In the event of a termination of employment by Executive on his own
initiative during the Term or any renewal thereof by delivery of written notice
of such resignation ten business days in advance, other than due to Disability
or termination for Good Reason, Executive shall have the same entitlements as
provided in Section 4, Termination by the Company for Cause.  Notwithstanding
the foregoing, Executive shall have no right to terminate during the Term except
in the event of termination for Good Reason, and any voluntary termination or
resignation of employment shall be considered a material breach.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)        In the event of a termination of employment, payment made and
performance by the Company in accordance with the provisions of Section 4, 5, or
6, as the case may be, and this Section 7 shall operate to fully discharge and
release the Company and its directors, officers, employees, subsidiaries,
affiliates, shareholders, successors, assigns, agents, and representatives (all
of the foregoing collectively, the “releasees”) from any further obligation or
liability with respect to Executive’s rights under this Agreement.  Other than
payment and performance as aforesaid, none of the releasees shall have any
further obligation or liability to Executive or any other person under this
Agreement arising out of termination of Executive’s employment under this
Agreement except as expressly set forth in Exhibit I hereto.  The Company’s
payment of any severance or other amounts pursuant to Section 4, 5, 6, or 7
shall be subject to delivery by Executive to the Company of a release in form
and substance satisfactory to the Company releasing any and all claims the
Executive, his estate, representatives, and assigns may have against the Company
and any other releasee arising out of this Agreement, as set forth in Exhibit I
hereto.

8.         COVENANTS

Executive agrees that during the Term, any renewal thereof, and for one full
year after expiration or termination of the Term or any renewal thereof (except
in the case of clause (a), as to which Executive’s covenant shall not be limited
in time), he shall not, without the express prior written consent of the
Company, directly or indirectly, either individually or as an employee, officer,
director, agent, partner, shareholder, consultant, option holder, joint
venturer, contractor, nominee, lender of money, guarantor, investor, owner,  or
in any other capacity:

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)        except as required in the course of performing his duties as an
Executive hereunder, disclose, copy, divulge, furnish, distribute or make
available in any medium whatsoever to any firm, company, corporation,
organization, or other entity or person (including but not limited to actual or
potential customers or competitors or government officials), or otherwise
misappropriate trade secrets, intellectual property, or other confidential or
non-public information of or concerning the Company, its Subsidiaries or
affiliates or the business of any of the foregoing, including without
limitation, customer lists, product designs and product know-how, launch
information or plans pertaining to Company or customer products, arrangements
for supplying customers, methods of operation and organization, sources of
supply and arrangements with vendors, product development, business plans and
strategies; provided, however, Executive may make disclosures as and to the
extent required by applicable law or compelled upon court or administrative
order, provided, further, however, that in the event that Executive is so
required or compelled, he shall notify the Company not fewer than ten (10)
business days in advance of such disclosure in order to afford it the reasonable
opportunity to obtain a protective order or other remedy to limit the scope of
such disclosure (it being understood and agreed that, if such disclosure is
required by applicable law, Executive shall upon the Company’s request furnish
the source and precedents with respect to such requirement).  For purposes of
this Section 8, information shall not be deemed confidential if it is within the
public domain or becomes publicly known other than through disclosure by
Executive in violation of this provision; (ii)

(b)        own (or have any financial interest in, actual, contingent or
otherwise), control, manage, operate, participate, engage in, invest in or
otherwise have any interest in, or otherwise be connected with, in any manner,
any firm, company, corporation, organization, business, enterprise, venture or
other entity, association or person that is engaged in the business actually
engaged in by the Company during the Term or any renewal thereof, including
without limitation the Company Business (as hereinafter defined) ; or

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c) solicit, employ or retain or arrange, encourage, facilitate or assist to
have any other firm, company, corporation, organization, business, enterprise,
venture or other entity, association or person solicit, employ, retain, or
otherwise participate in the employment or retention of, any person who is then,
or who has been, within the preceding six (6) months, an employee, consultant,
sales representative, technician or engineer of the Company, its subsidiaries,
affiliates, or joint venture counterparties.

(d)  own (or have any financial interest in, actual, contingent, future, or
otherwise), control, manage, operate, participate, engage in, invest in or
otherwise have any interest in or through, or otherwise be connected with, in
any manner, any firm, company, corporation, organization, associate, business,
enterprise, venture or other entity, association or person that does or proposes
to do any one or more of the following as it relates to of the Company Business
(as hereinafter defined): (a)(i) engage in, do, or solicit business with, or
(ii) interfere with or affect the Company’s business opportunities with, any of
the customers with whom the Company has done business with during the most
recent two calendar years or (b)(i)  engage in, do, or solicit business with, or
(ii) interfere with or affect the Company’s business opportunities with,  any of
the vendors with whom the Company has done business with during the most recent
two calendar years.  The term “Company Business” shall mean the business of
designing, manufacturing, procuring the supply or manufacture of, sourcing,
selling, re-selling, and/or distributing (at wholesale, retail, or otherwise) of
carrying, protective, or portable cases or cover plates and related carry case
or other accessories supplied to the cellular telephone, portable medical
equipment, laptop computer, tablet, photography, firearms, aeronautic, code
reader, video or audio industries. Nothing in this Section 8 shall be deemed to
prohibit Executive from the acquisition or holding of, solely as a passive
stockholder, not more than one percent (1%) of the shares or other securities of
a publicly-owned corporation if such securities are traded on a national
securities exchange or the NASDAQ Stock Market.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(e) Upon the expiration or termination of this Agreement for any reason,
Executive shall promptly deliver to the Company all documents, papers and
records in his possession relating to the business or affairs of the Company and
that he obtained or received in his capacity as an officer of the Company and
any other Company property or equipment in his possession or control.

(f)       In the event Executive shall violate or be in violation of any
provision of this Section 8 (which provisions Executive hereby acknowledges are
reasonable and equitable), in addition to the Company’s right to exercise any
and all remedies, legal and equitable, which it may have under applicable laws,
Executive shall not be entitled to any, and hereby waives any and all rights to,
each and every, termination payment under this Agreement.

9.        SEPARABILITY

Executive agrees that the provisions of Section 8 hereof constitute independent
and separable covenants, for which Executive is receiving consideration, which
shall survive the termination of employment, and which shall be enforceable by
the Company notwithstanding any rights or remedies the Company may have under
any other provision hereof.

10.      SPECIFIC PERFORMANCE

Executive acknowledges that:

 (a)       the services to be rendered and covenants to be performed under this
Agreement are of a special and unique character and that the Company would be
irreparably harmed if such services were lost to it or if Executive breached its
obligations and covenants hereunder;

(b)        the Company is relying on the Executive’s performance of the
covenants contained herein, including, without limitation, those contained in
Section 9 above, as a material inducement for its entering into this Agreement;

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)        the Company may be damaged if the provisions hereof are not
specifically enforced; and

(d)        the award of monetary damages may not adequately protect the Company
in the event of a breach hereof by Executive.

By virtue thereof, Executive agrees and consents that if Executive breaches any
of the provisions of this Agreement, the Company, in addition to any other
rights and remedies available under this Agreement or under applicable laws,
shall (without any bond or other security being required and without the
necessity of proving monetary damages) be entitled to a temporary and/or
permanent injunction to be issued by a court of competent jurisdiction
restraining Executive from committing or continuing any violation of this
Agreement, or any other appropriate decree of specific performance.  Such
remedies shall not be exclusive and shall be in addition to any other remedy
that the Company may have.

 

                                                    

11.        MISCELLANEOUS

(a)        Entire Agreement; Amendment.  This Agreement constitutes the entire
employment agreement between the parties and may not be modified, amended or
terminated (other than pursuant to the terms hereof) except by a written
instrument executed by the parties hereto.  All other agreements, written or
oral, between the parties pertaining to the employment or remuneration of
Executive not specifically contemplated hereby or incorporated or merged herein
are hereby terminated and shall be of no further force or effect.

(b)        Relocation.       The term “relocation” as used in this Agreement
shall mean the date on which the person enters into a definitive and irrevocable
agreement pertaining to occupancy or vacation of premises, as the case may
be.             

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)        Assignment; Successors.  This Agreement is not assignable by
Executive without the prior written consent of the Company and any purported
assignment by Executive of Executive’s rights and/or obligations under this
Agreement shall be null and void.  Except as provided below, this Agreement may
be assigned by the Company at any time, upon delivery of written notice to
Executive, to any successor to the business of the Company, or to any Subsidiary
or affiliate of the Company.  In the event that another corporation or other
business entity becomes a Successor of the Company, then this Agreement may not
be assigned to such Successor unless the Successor shall, by an agreement in
form and substance reasonably satisfactory to the Executive, expressly assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform if there had been no Successor. The
term “Successor” as used herein shall mean any corporation or other business
entity that succeeds to substantially all of the assets or conducts the business
of the Company, whether directly or indirectly, by purchase, merger,
consolidation or otherwise. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, executors,
administrators, personal representatives, successors and permitted
assigns.          
                                                                                                                            
                

(d)        Waivers, etc.  No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.  The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term or any other term of this Agreement on
that or any other occasion.

 

--------------------------------------------------------------------------------

 


 

 

 

 

(e)        Provisions Overly Broad.  In the event that any term or provision of
this Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited.  Subject to the foregoing sentence, in the event that any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.

(f)        Notices.  Any notice permitted or required hereunder shall be in
writing and shall be deemed to have been given on the date of delivery or, if
mailed by certified mail, postage prepaid, return receipt requested, documented
overnight courier, or by facsimile transmission, on the date mailed or
transmitted.

(i)         If to Executive to:

James O. McKenna at his address

set forth in the preamble to this Agreement or such more recent address as
advised to the Company in writing. 

   

  

(ii)        If to the Company to:

the address set forth in the

preamble to this Agreement

Attention: Chairman of the Compensation Committee

with a copy to:

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Steven Malsin, Esq.

237 Upper Shad Road

Pound Ridge, NY 10576

 

Telecopy:  (914) 764-1940

(g)       Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York governing contracts made and
to be performed in New York without regard to conflict of law principles
thereof.

 

 

(h)       Survival.  All obligations of the Company to Executive and Executive
to the Company shall terminate upon the termination of this Agreement, except as
expressly provided herein.  The provisions of Sections 7, 8, 9, and 10 shall
survive termination of this Agreement.

(i)        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, and each party may become a party hereto
by executing a counterpart hereof.  This Agreement and any counterpart so
executed shall be deemed to be one and the same instrument.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.

(j)         Approval.  This Agreement is subject to prior review and approval of
the Compensation Committee of the Company’s Board of Directors.

(k)        Headings.  The headings in this Agreement are for convenience of
reference only

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 1st day
of April, 2011, intending it to be effective on and as of the date hereof.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

JAMES O. McKENNA

FORWARD INDUSTRIES, INC.

/s/___________________________________

By:  /s/________________________

James O. McKenna III

Vice President (Chief Financial Officer)

Brett M. Johnson

President (Chief Executive Officer)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

  

EXHIBIT I

 

1.  Release.  This Release of Claims (the “Release”) is entered into by you as a
condition precedent to receiving the severance and severance related benefits
provided in the Amended Employment Agreement to which this Exhibit I relates
(this “Agreement” or the “Employment Agreement”).  In exchange for the receipt
of the severance and severance related benefits, you for yourself, your heirs
and assigns and anyone else acting on your behalf, hereby voluntarily, knowingly
and irrevocably and forever discharge the Company, each of its subsidiaries, and
their respective successors, as well as their respective present, former, and
future officers, directors, shareholders, employees, and agents, in both their
individual and representative capacities, and each of their heirs and assigns
(the “Releasees”) from all actions, claims, demands, causes of actions,
obligations, damages, liabilities, expenses and controversies  of any nature
whatsoever, whether known or not now known or suspected, which you had, have or
may have against the Releasees from the beginning of time up to and including
the date you sign this Release (the “Waived Claims”). The Waived Claims that you
forever and irrevocably give up and release when the Release becomes Effective 
include, but are not limited to, all claims related to (i)  your employment at
each of the Company and its subsidiaries or the termination of your employment,
(ii)  statements, acts or omissions by the Releasees, (iii)  any express or
implied agreement between you and the Releasees, (iv)  wrongful discharge,
defamation, slander, breach of express or implied contract, negligent and/or
intentional misrepresentation or infliction of emotional distress, breach of an
implied covenant of good faith and fair dealing, claims of intentional or
negligent interference  with economic, employment, or contractual rights or
promissory estoppel, (v)  any federal, state, or local law or regulation
prohibiting discrimination in employment or otherwise regulating employment,
including but not limited to, the Age Discrimination in Employment Act of 1967,
as amended (ADEA), the Older Worker Benefit Protections Act,  the Equal Pay Act
of 1963, Title VII of the Civil Rights Acts of 1964, as amended,  the Civil
Rights Act of 1991, the Family Medical Leave Act of 1993 (FMLA), the Americans
with Disabilities Act of 1990 (ADA), the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act of 1938, as amended, the Employee
Retirement Income Security Act of 1974 (ERISA), as amended, 42 U.S.C. Sections
1981 through 1988, the Consolidated Omnibus Reconciliation Act of 1986 (COBRA)
the New York State Human Rights Law and the New York City Human Rights Act, (vi)
any claim for wages, commissions, bonuses, incentive compensation, vacation pay,
employee benefits (except as set forth in paragraph 2 of this Exhibit1 and
paragraphs 5 or 6, as the case may be, and paragraph 7 of the Employment
Agreement), expenses or allowances of any kind, or any other payment or
compensation, according to the terms of each of those plans. You are not waiving
any claims with respect to your rights to enforce this Agreement. You are not
waiving or releasing any rights or claims that may arise after the date that you
sign this Release.  The date that you sign this Release shall be the date on or
about you are entitled to receive the severance and other payments and other
consideration as provided in the Employment Agreement and is referred to herein
as the “Effective Date”.

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

  

2.  Termination and Severance Benefits. The Release does not affect your vested
rights and eligibility for benefits under the Company 401(k) Plan, or any other
employee benefit plan covered by ERISA (other than a severance plan).
Eligibility for benefits under these plans is determined by the applicable plan
documents.  The Release does not affect your right to reimbursement of expenses
incurred but not reimbursed prior to the date you sign the Release, subject to
the Company’s expense reimbursement policies.  In addition, this Release does
not affect your right to post-retirement medical coverage as applicable.  In
particular, this Agreement and the Release shall not affect your right to the
payment provided in Section 4, 5 or 6 of the Agreement, as the case may be, and
Section 7 thereof, or the Executive Release as set forth below.

 

3.  Release.  This Executive Release of Claims (the “Executive Release”) is
entered into by the Company in consideration of Executive entering into and
performing the Agreement including the terms of this Exhibit I.  In exchange for
Executive’s performance of the terms of the Agreement, including without
limitation the terms of this Exhibit I to be performed by him, and grant of the
Release, Forward, for itself, its subsidiaries, and their respective successors
and assigns, the accuracy of the representations set forth in paragraph 5 of
this Exhibit I, hereby voluntarily, knowingly and irrevocably and forever
discharges Executive from all actions, claims, demands, causes of actions,
obligations, damages, liabilities, expenses and controversies of any nature
whatsoever, whether known or not now known or suspected, which it had, have or
may have against the Executive in his capacity as executive officer from the
beginning of time up to and including the Effective Date of this Agreement (the
“Executive Waived Claims”). The Executive Waived Claims that the Company and its
subsidiaries forever and irrevocably give up and release when the Executive
Release becomes Effective  include, but are not limited to, all claims related
to (i)  Executive’s employment at each of the Company and its subsidiaries or
the termination of said employment, (ii)  statements, acts or omissions by
Executive, (iii)  any express or implied agreement between the Company and its
subsidiaries and you, other than agreements that by their terms survive the
Employment Agreement, and (iv) defamation, slander, breach of express or implied
contract, negligent and/or intentional misrepresentation or infliction of
emotional distress, breach of an implied covenant of good faith and fair
dealing. By entering into this Agreement or granting this Executive Release
neither Forward nor any subsidiary hereby waives any claim with respect to its
rights to enforce this Agreement. Neither the Company nor any subsidiary waives
or releases any rights or claims that may arise after the date that it executes
this Release.

 

4.  No suit. You represent and warrant that as of the Effective Date, you nor
anyone acting on your behalf has made or filed, commenced, maintained,
prosecuted or participated in any action, suit, charge, grievance, complaint or
proceeding of any kind against the Company, any subsidiary thereof, and/or
Releasees in any federal, state or local court, agency or investigative body. 
You acknowledge that based on the foregoing, you hereby waive all relief
available to you, including, without limitation, monetary damages, attorney’s
fees and costs, equitable relief and reinstatement, under any claims released
pursuant to paragraph 1 above.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.  Representations. You acknowledge and agree that:

(a) You have read and fully understand the legal effect and binding nature of
the promises and obligations contained in this Exhibit to the Agreement;

(b) You are executing this Exhibit to Agreement freely and voluntarily;

(c) You have been advised to consult with legal counsel, at your own expense,
before signing this Exhibit to the Agreement;

(d) You are receiving benefits as a condition to signing this Exhibit to
Agreement and it becoming Effective that you would not otherwise be entitled to
receive but for this Exhibit to Agreement becoming Effective;

(e) You have not, during the term of your employment under the Employment
Agreement or thereafter performed any act, or directed any other person or
entity to perform any act on your or their behalf, the intended or proximate
result of which would constitute a violation of the covenants to be performed by
you referred to or set forth in Section 8 of this Agreement, nor are there any
agreements, arrangements, or understandings, written or oral, that would, if
performed or acted upon, constitute such a violation.

(f) There are no promises or representations that have been made to you to sign
this Agreement except those that are included in this Agreement;

(g) You will have had a period of five (5) days from the date of receipt of the
terms of this Exhibit I to consider them. After you sign this Exhibit by sending
a written notice of revocation via overnight mail or hand delivery to:

 

President

c/o Forward Industries, Inc.

3110 Main St.

Santa Monica, CA 90405

 

 

6.  Covenants Under Employment Agreement.  You further acknowledge and agree
that the Confidentiality, Non-Compete, Non-Solicitation, Separability, and
Specific Performance provisions in Section 8, 9, and 10, of the Employment
Agreement are hereby reaffirmed and shall survive the termination of your
employment for whatever reason, and continue as set forth in the Employment
Agreement. 

   

 

--------------------------------------------------------------------------------

 


 

 

 

 

7.  Non-Disparagement.  You agree that you will not make disparaging remarks
about Forward, any of its subsidiaries, or their officers, or directors in their
individual and representative capacities, or the Company Business. Forward and
its subsidiaries will not, and they shall cause their respective officers and
directors not to, make disparaging remarks about you.  None of the parties to
this Agreement will issue or cooperate with issuance of any article, memorandum,
release, interview, publicity, or statement, whether oral or written of any
kind, to the public, the press or the media, which in any way concerns in a
disaparaging, offensive, or prejudicial manner the other party, including any
accusation of impropriety or unlawful conduct made directly or by authorizing
others to make such accusations. “Disparaging remarks” when used in this
Agreement shall mean the publication of matter that is untrue or adversely
affects the subject’s reputation, image or good will, or is designed to induce
others not to do business with you, Forward, or any of its subsidiaries, as the
case may be. This subparagraph will not be construed to prevent you from
complying with any lawfully served and binding subpoena, provided however, that
you forward a copy of said subpoena(s) to the Company within seventy-two (72)
hours of receipt of the same, unless expressly prohibited by law from doing so.

8.  Equitable Relief.  You agree that the violation of the obligations in
paragraphs 6 and 7 of this Exhibit I would be a material breach of this
Agreement, and the Company shall have no adequate remedy at law and will be able
to enforce these obligations by seeking an injunction, including without
limitation an ex parte preliminary and/or temporary restraining order, and such
other relief as may be deemed just and proper, including monetary damages.

 

9.  Cooperation.  You agree that you will cooperate with Forward, its
subsidiaries, and each of their respective attorneys or other legal
representatives (“Company attorneys”) in connection with any claim, litigation,
or judicial or arbitral proceeding which is now pending or may hereinafter be
brought against Forward or any of its subsidiaries by any third party. Your duty
of cooperation shall include, but not be limited to (i) meeting with  Company
attorneys by telephone or in person, at mutually convenient times and places, 
in order to state truthfully your knowledge of matters at issue and recollection
of events; (ii) appearance by you (that does not conflict with the needs or
requirements of your then current employer or occupation) as a witness at
depositions or trials, without necessity of a subpoena, in order to state
truthfully your knowledge of matters at issues; and (iii) signing, upon the
request of Company attorneys, declaration or affidavits that truthfully state
matters of which you have knowledge.  The Company shall promptly reimburse you
for your actual and reasonable travel or other expenses that you may incur in
complying with your obligations pursuant to this paragraph.

 

10.  Law Governing.  The terms of this Exhibit I shall be deemed to have been
made within the State of New York, and shall be interpreted and construed and
enforced in accordance with the law of the State of New York and before the
courts of the State of New York.  This Agreement is not an admission of any
liability or wrongdoing by you, the Company and/or any Releasee.

 

11.  Return of Property.  You acknowledge that by executing this Agreement that
you have returned to the Company all property and all copies of Confidential
Information belonging or pertaining to, or arising out of your employment by,
the Company or any of its subsidiaries in your custody or possession.

 

12.  No Reinstatement.  By  entering into this Agreement, you acknowledge that
you (i)  waive any claim to reinstatement and/or future employment with the
Company and (ii)  are not and shall not be entitled to any payments, benefits or
other obligations from the Company or any subsidiary thereof whatsoever (except
as expressly set forth herein).

 

Your signature below acknowledges that you knowingly and voluntarily agree to
all of the terms and conditions contained in this Exhibit I and the Agreement.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

EXECUTIVE   

FORWARD INDUSTRIES, INC. 

 

 

 

 

 By:                               

By:                                                      

James O. McKenna

Brett M. Johnson

 Vice President (Chief Financial Officer)

President (Chief Executive Officer)

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


SCHEDULE 1

 

 

 

 

 

Phase out of Housing Allowance.

 

 

 

 

 

 

Jim McKenna

 

 

 

 

 

 

 

As approved by the Board of Directors March 7, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current base - post relocation

 $     225,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phase out Base

 

 $     400,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Difference

 

 

 $     175,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Housing Allowance (annual) - Note (1)

 

 

 

 $     90,000

 

 

 

 

 

 

 

 

 

 

 

 

Phase out the allowance based on %

 

 

 

 

 

 

   increases in base pay-over the first $175,000

 

 

 

 

 

   of raises Note (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Example Only:

 

 

 

 

 

 

 

 

 

%  

 $    

 New

 % reduction 

 $ Reduction 

 Next Year's

 Net  $ 

Net %

Year

 

Raise

 Raise

 Base

 in Allowance

 in Allowance

 Allowance

Increase

Increase

2012

 

11%

 $         24,975

 $     249,975

14%

 $         12,844

 $     77,156

 $ 12,131

4.9%

2013

 

5%

 $         12,499

 $     262,474

7%

 $           6,428

 $     70,728

 $   6,071

2.4%

2014

 

6%

 $         15,748

 $     278,222

9%

 $           8,099

 $     62,629

 $   7,649

2.9%

2015

 

5%

 $         13,911

 $     292,133

8%

 $           7,154

 $     55,474

 $   6,757

2.4%

2016

 

8%

 $         23,371

 $     315,504

13%

 $         12,019

 $     43,455

 $ 11,351

3.9%

2017

 

5%

 $         15,775

 $     331,279

9%

 $           8,113

 $     35,342

 $   7,662

2.4%

2018

 

5%

 $         16,564

 $     347,843

9%

 $           8,519

 $     26,824

 $   8,045

2.4%

2019

 

5%

 $         17,392

 $     365,235

10%

 $           8,945

 $     17,879

 $   8,448

2.4%

2020

 

5%

 $         18,262

 $     383,497

10%

 $           9,392

 $      8,487

 $   8,870

2.4%

2021

 

5%

 $         19,175

 $     402,672

11%

 $           8,487

 $           -  

 $ 10,688

2.8%

2022

 

5%

 $         20,134

 $     422,805

0%

 $                -  

 $           -  

 $ 20,134

5.0%

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

Note (1)

 

This amount reflects the agreed upon cost differential, including the tax impact

 

 

Note (2)

 

Based upon the view that the housing allowance should not be paid once
Executive's compensation equals or exceeds $400/000 and should be phased out
over the differential between the starting base pay and the $400,000 ($400,000 -
$225,000=$175,000).  The above example reflects how the $90,000 annual allowance
would be reduced each time the Executive receives an adjustment to base
compensation. While such amounts are reflected above on an annual basis for
illustrative purposes the actual adjustments will be made on a per pay period
basis.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 